Case 2:19-cv-06242-RSWL-KS Document 27 Filed 12/08/20 Page 1 of 2 Page ID #:168



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT

  9                     CENTRAL DISTRICT OF CALIFORNIA

 10
 11
       THE SURGERY GROUP OF LOS                CV 19-06242-RSWL (KSx)
 12
       ANGELES, PC,                            ORDER TO SHOW CAUSE
 13
                     Plaintiff,
 14
            v.
 15
 16    UNITEDHEALTHCARE, INC. and
       DOES 1-10,
 17
                     Defendant.
 18
 19
 20         Plaintiff The Surgery Group of Los Angeles, PC
 21    (“Plaintiff”) initiated this Action in state court [1-1]
 22    on May 17, 2019.        Defendant UnitedHealthcare, Inc.
 23    (“Defendant”) removed the Action [1] on July 19, 2019.
 24    The Final Pretrial Conference is set for December 15,
 25    2020, and Plaintiff has failed to file the required
 26    documents in accordance with Local Rules 16-4, 16-5, 16-
 27    6, and 16-7.       The Court ORDERS Plaintiff to show cause
 28    within fourteen (14) days as to why this Action should

                                           1
Case 2:19-cv-06242-RSWL-KS Document 27 Filed 12/08/20 Page 2 of 2 Page ID #:169



  1    not be dismissed for lack of prosecution.                 In
  2    addition,      the Court VACATES the Final Pretrial
  3    Conference.
  4
           IT IS SO ORDERED.
  5
  6                     8
       DATED: December __, 2020           ____________________________
                                            /s/ Ronald S.W. Lew
                                           HONORABLE RONALD S.W. LEW
  7
                                           Senior U.S. District Judge
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           2
